EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks and amendment to claims filed on 3/18/2021, claims 8-12 were cancelled; claims 1-3, 5-7, 14, 17, 18 were amended; new claims 19-24 were added. As a result, claims 1-7, 13-24 are pending, of which claims 1, 6, and 14 are in independent form.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Allowable Subject Matter
Claims 1-7, 13-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 6, and 14 – “A method of routing messages in a system on a chip (SoC), the method comprising: retrieving from a memory a context routing messages in a system on a chip (SoC), the method comprising: determining whether to modify the message secure value based on the message and the context; and when it is determined to modify the message secure value, provide the message with a modified message secure value to the functional block destination” in claim 6, “a message router for a system on a chip (SoC), the message router comprising: a message routing controller configured to: determine whether to modify the message secure value based on the message and the context; an encryption block configured to determine whether to decrypt the encrypted content based on whether the message secure value matches a context secure value of the context” in claim 14.
Prior art of record from IDS filed on 12/3/2019 (Dahlstrom et al. (US 2016/0301671 A1) discloses a system-on-chip data security appliance (SoC-DSA) comprising: a single-chip device defining a protected boundary co-incident with a boundary of the single-chip device; a first communication interface; a second communication interface; an electronic processor located within the protected boundary; a cryptographic component located within the protected boundary; a data transfer control component located within the protection boundary; and memory located within the protected boundary, the memory storing data, wherein the electronic processor is configured to perform at least one of encrypting and decrypting data 
Further EAST Search (Yeager et al. (US 2019/0094939) and Gibney et al. (US 10,340,916 B1)) in general discloses a SoC including a routing mechanism from origin and destination functional blocks.
Kishinevsky et al. (US 2016/018223 A1) teaches a system agent, and a n encryption interface of a processor in SoC where system agent can communicate data with a hardware functional block and encryption interface coupled between the system agent and a memory controller can receive a plaintext request from the system agent, encrypt the plaintext request, and communicate the encrypted request to the memory controller.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497